 

Case 2:18-cv-03723-JDW Document 64-2 Filed 06/29/20 Page 1of1

 

 

Bryan Reo . _
From: Bryan Reo

Sent: Wednesday, June 17, 2020 2:01 PM

To: Josh Thomas

Subject: RE: Shelton v FCS post judgment discovery

Sir,

If we don't receive responses in full on or by 6/24/2020 we will move for an order of contempt and for sanctions against
defendants. There is a court order entered providing compliance with post judgment. We expect compliance.

Sincerely,

Bryan Reo

Bryan Anthony Reo (#0097470)
REO LAW LLC

P.O. Box 5100

Mentor, Ohio 44061
(Business): (216) 505-0811
(Personal): (440) 313-5893

Admissions- Ohio Courts and Agencies [#0097470], Michigan Courts and Agencies [#P84119], N.D. Ohio, S.D. Ohio, E.D.
Michigan, W.D. Michigan, United States Court of Appeals for the 3rd Circuit, United States Court of Appeals for the 6th
Circuit, and the United States Court of Appeals for the Armed Forces (#37033)

This electronic mail message, including any attachments, is for the sole use of the intended recipient(s) and may contain
private, confidential, and/or privileged information. Any unauthorized review, use, disclosure, or distribution is strictly
prohibited, and interception of the same is a federal criminal offense per 18 U.S.C. § 2511. If you are not the intended
recipient of this message or their agent, or if this message has been addressed to you in error, please immediately alert
the sender by reply email and then delete this message and any attachments. If you are not the intended recipient, you
are hereby notified that any use, dissemination, copying, or storage of this message or its attachments is strictly
prohibited.

On May 27, 2020 9:27:00 AM Bryan Reo <reo@reolaw.org> wrote:
| just wanted to confirm that the responses will be provided in accordance with the order entered by the Court.
Sincerely,
Bryan Reo
Bryan Anthony Reo (#0097470)

REO LAW LLC
P.O. Box 5100
